 Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 1 of 27 PageID: 1109



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 C. TATE GEORGE,

                     Petitioner,
                                                                Civ. No. 17-2641
        v.                                                      OPINION

 UNITED STATES OF AMERICA,

                     Respondent.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

       Before the Court is Petitioner’s second amended motion to vacate, correct, or set aside his

federal sentence pursuant to 28 U.S.C. § 2255 (“Instant Motion”). (ECF No. 25). Respondent

filed an opposition, (ECF No. 44), and Petitioner filed a reply, (ECF No. 48). For the reasons

stated herein, the Court will deny the Instant Motion and no certificate of appealability shall

issue. Additionally, the Court will deny as moot Petitioner’s three motions to expedite, (ECF

Nos. 40, 59, 64), deny his motion for an evidentiary hearing, (ECF No. 47), and deny as futile his

motion to amend, (ECF No. 54).

                                        BACKGROUND

       This case arises from a Ponzi scheme involving Petitioner and his company, The George

Group, LLC. From 2005 through 2011, Petitioner raised millions of dollars from investors by

misrepresenting his portfolio and activities and falsely representing that he would use their funds

for certain real estate development projects.

       Instead of using the funds as described, Petitioner spent the vast majority of the funds on
 Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 2 of 27 PageID: 1110



personal expenses and on Ponzi scheme style payments to previous victims. Petitioner’s “fraud

was exposed when he became unable to make required payments and failed to pursue most of the

projects he had promised.” United States v. George, 684 F. App’x 223, 225 (2017).

       On March 23, 2012, a Grand Jury indicted Petitioner on four counts of wire fraud in

violation of 18 U.S.C. § 1343, and trial began on September 9, 2013. (Crim. No. 12-204, ECF

Nos. 14, 56). The Honorable Mary L. Cooper, U.S.D.J., presided over the trial. On September

30, 2013, a jury convicted Petitioner on all counts. (Crim. No. 12-204, ECF No. 82). Appointed

counsel, David E. Schafer, Esq., represented Petitioner throughout the trial.

       Approximately one year later, Petitioner dismissed Mr. Schafer, and retained Andrew T.

McDonald, Esq., in September of 2014. (Crim. No. 12-204, ECF No. 105). After the Court

denied Petitioner’s motion for a new trial and other post-trial motions in November of 2014, the

Court issued an Order to Show Cause as to why it should not disqualify Mr. McDonald because

he appeared to have “a physical and/or mental condition that materially impair[ed]” his ability to

represent Petitioner. (Crim. No. 12-204, ECF No. 124).

       At this point, the Court had not yet sentenced Petitioner, and instead of accepting

appointed counsel, Petitioner requested to proceed pro se. Consequently, on December 3, 2014,

the Court held a hearing pursuant to Faretta v. California, 422 U.S. 806 (1975). (Crim. No. 12-

204, ECF No. 147).

       At his Faretta hearing, the Court advised Petitioner of the extremely limited role of

standby counsel and that he would be foregoing the ability to later complain that he was denied

effective counsel, that standby counsel was ineffective, or that Petitioner’s counseling of himself

was ineffective. (Id. at 9, 66). At the conclusion of the hearing, the Court found that Petitioner

knowingly and voluntarily waived his right to counsel and appointed John A. Azzarello, Esq., as



                                                  2
 Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 3 of 27 PageID: 1111



standby counsel. (Id. at 97–99).

          During the approximately two-year sentencing process, Petitioner requested a forensic

accounting report “to verify any money loss for proper sentencing by the judge,” and requested

$15,000.00 in expenses. (Crim. No. 12-204, ECF No. 211, at 105). The Court granted that

request, and Petitioner retained Joseph B. Matheson, to complete the forensic report (“Matheson

Report”). (Id.). According to Petitioner, the Matheson Report proved that there were no victim

losses, that there was no fraud, and that all expenses from his company were legitimate.

          The Court then held a sentencing hearing over six days. Because the Matheson Report is

central to some of Petitioner’s claims, the Court recites its relevant findings with regard to that

report:

                 At the sentencing hearing Mr. Matheson said that he stands by his
                 report, which concludes that based upon the government’s charts,
                 the government’s charts show no crime and no loss to any of the
                 asserted victim individuals.

                 On cross-examination by the government he acknowledged that he
                 did read the contracts with these victims, yet he relied on the pro
                 formas budget documents related to the projects, rather than the
                 contracts. He also admitted that he did not read the trial testimony
                 of anybody before issuing his report. He acknowledged that just
                 because someone has a legitimate business, the business can still be
                 used to commit fraud.

                 And he said he relied on the defendant’s representations about what
                 individuals were involved in which of the listed real estate projects
                 that are on his list. He did not even review the trial testimony of
                 defendant at trial, which, of course, was rejected by the jury in
                 convicting him . . . .

                 He did not read the trial testimony of the five trial victims, whose
                 names he was asked by the defendant to consider. This would be
                 exclusive of Ramsey and Taylor because the defendant didn’t ask
                 him, Matheson, to review those trial victims. And when the
                 defendant -- he said he relied on the defendant’s word that . . . those
                 five victims, namely, Mellinger, Knight, Fauntleroy, Pinkett, and
                 Villanueva agreed to roll their investments into other projects, and

                                                   3
 Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 4 of 27 PageID: 1112



              he only saw one renewed contract or redo contract; that would be by
              Louis Mellinger. He didn’t even read those victims’ trial testimony,
              including that of Louis Mellinger.

              He defined “loss” for his purposes as money spent not in accordance
              with the pro formas for the projects, but he did not know, he said,
              whether the five listed victims covered by his report ever even saw
              those pro formas.

              He concluded that in adding the fees stated in the pro formas and
              comparing that to what defendant spent that was his basis for saying
              there was no losses shown to the victims. When asked would it make
              sense for him as an accountant to review some of the other
              information from the trial, not just the one day’s worth of charts that
              the government presented before coming to any conclusion for his
              report, he said he was only asked by defendant to look at those
              charts[.].

              What Mr. Matheson did in his report and in his testimony at this
              sentencing hearing was . . . to take a very, very limited snapshot view
              of only the government’s charts. His testimony has no bearing and
              no fit with all of the rest of the evidence that was presented by the
              prosecution at trial. He didn’t even read any of that evidence. Now,
              his response was, well, I was under a limited budget . . . . Well, if he
              had had a limited budget and could not even review the evidence of
              the trial, he should not have undertaken . . . to provide a forensic
              accounting when at the end of the day he provided no forensic
              accounting whatsoever.

              Indeed, he offered unsubstantiated personal opinions not even
              directed at the stated purpose of the assignment. Rather, he criticized
              the government for not having done a forensic accounting before
              trial and said in his experience that should always be done. Well, his
              experience is less than a net opinion in the view of this Court
              because he is not a prosecutor. He certainly is no judge of the law,
              and he is certainly no experienced professional in what it takes to
              present or to prove a criminal fraud case in federal court.

              So the fit is absolutely lacking. He does not have the expertise to
              opine on the adequacy of the Government’s proofs, and he utterly
              failed to render any forensic accounting, which is what he was hired
              to do. So, therefore, unfortunately, we find that his opinions are
              wholly unreliable, useless, and we regret the expenditure of CJA
              funds for this pointless exercise.

(Crim. No. 12-204, ECF No. 211, at 111–16 (emphasis added)).

                                                 4
 Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 5 of 27 PageID: 1113



       At the hearing, the Court also found that the total loss to the victims was $2,550,507.28

and applied a 20-level enhancement for victim hardship and financial loss. Additionally, because

Petitioner testified and adamantly misrepresented his authority to use the investors’ money, the

Court found that his statements were “irreconcilably. . . at odds with what the jury necessarily

found in the verdict.” (Crim. No. 12-204, ECF No. 212, at 28–29). As a result, the Court applied

a 2-level enhancement for Petitioner’s perjuries. Id. Ultimately, the Court sentenced Petitioner to

108 months in prison, followed by three years of supervised release, and restitution in the

amount of $2,550,507.28.

       Petitioner appealed, claiming among other things, that: (1) “the 2-level enhancement for

perjury was unjustified and the 20-level enhancement for victim hardship and financial loss was

unsupported by the evidence;” (2) that the Government violated Brady by providing unreadable

disks; and (3) that the Government suborned numerous perjuries. See George, 684 F. App’x. at

225–27. The Third Circuit rejected each of Petitioner’s claims and affirmed the sentence. Id. at

228.

       On April 18, 2017, Petitioner filed his initial motion to vacate, set aside, or correct his

sentence under § 2255. (ECF No. 1). The Court terminated that motion and directed Petitioner to

resubmit his motion on the proper form. (ECF No. 2). Petitioner filed his first amended § 2255

motion on the proper form in July of 2017. (ECF No. 7).

       Thereafter, Petitioner filed numerous requests to amend his § 2255 motion, and in

October of 2017, the Court directed Petitioner to file a proper motion to amend, along with a

proposed amended pleading. (ECF Nos. 18, 19, 23, 24). In November of 2017, Petitioner filed

the Instant Motion. (ECF No. 25).

       In the Instant Motion, Petitioner generally contends that counsel was ineffective for: (1)



                                                 5
    Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 6 of 27 PageID: 1114



failing to order a forensic accounting report prior to trial; (2) failing to properly identify factual

and legal issues; (3) failing to prepare and secure trial evidence; and (4) failing to investigate or

call various witnesses. (Id.). Respondent filed an opposition, (ECF No. 44), and Petitioner filed a

reply, (ECF No. 48). Additionally, Petitioner filed three motions to expedite, (ECF Nos. 40, 59,

64), a motion for an evidentiary hearing, (ECF No. 47), and a motion to amend, (ECF No. 54).

                                       LEGAL STANDARD

         Section 2255 provides in relevant part that:

                [a] prisoner in custody under sentence of a court established by Act
                of Congress claiming the right to be released upon the ground that
                the sentence was imposed in violation of the Constitution or laws of
                the United States . . . may move the court which imposed the
                sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). A district court must hold an evidentiary hearing on a § 2255 motion unless

the “motion and the files and records of the case conclusively show” that the movant is not

entitled to relief. 28 U.S.C. § 2255(b); see also United States v. Booth, 432 F.3d 542, 545–46 (3d

Cir. 2005). Here, the record conclusively demonstrates that Petitioner is not entitled to relief.

                                            DISCUSSION

I.       Improperly Raised Arguments

         Before turning to the merits of this case, the Court must address two types of improper

arguments within Petitioner’s reply. First, Petitioner contends that the Government “conceded”

some claims, because the Government did not respond to certain claims within Petitioner’s

earlier § 2255 motions or other miscellaneous filings. Broadly, those claims directly 1 challenge




1
 To the extent Petitioner contends that counsel was ineffective related to sentencing, the Court
will address those claims below.


                                                   6
    Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 7 of 27 PageID: 1115



Petitioner’s 20-level sentencing enhancement for victim hardship and financial loss and 2-level

enhancement for perjury. (ECF No. 48, at 14, 27).

         In Petitioner’s words, he “has filed multiple motions to amend,” throughout this case,

(ECF No. 48, at 3), and in November of 2017, the Court granted Petitioner leave to amend. (ECF

Nos. 23, 24). In both Petitioner’s first proper 2 § 2255 motion and the Instant Motion, Petitioner

executed Miller notices that advised him that he must include all of his claims and the facts

supporting each claim, in one § 2255 motion. (ECF No. 7, at 14; ECF No. 25, at 16); see United

States v. Miller, 197 F.3d 644, 649 (3d Cir. 1999) (holding that to avoid the statute’s procedural

bars, “petitioners must marshal in one § 2255 writ all the arguments they have to collaterally

attack their convictions.”).

         An amended § 2255 motion, once filed, “completely replaces the original” and a party

must “include all his claims in the amended” motion. See, e.g., Bethea v. Bickell, No. 13-1694,

2015 WL 1608521, at *1–2 (M.D. Pa. Apr. 10, 2015); Richardson v. Piazza, No. 07-2065, 2008

WL 7425718, at *2 (E.D. Pa. Dec. 30, 2008) (“An amended habeas petition which makes no




2
  Petitioner claimed that the form of his original motion, (ECF No. 1), “was exactly the same as
the proper form” and complained of the delay due to “the [C]ourt’s own error.” (ECF No. 7-1, at
1). Unlike Petitioner’s original motion, however, the proper form has a Miller notice on the final
page, which states:

                I declare (or certify, verify, or state) under penalty of perjury that I
                have been notified that I must include in this motion all the
                grounds for relief from the conviction or sentence that I challenge,
                and that I must state the facts that support each ground. I also
                understand that if I fail to set forth all the grounds in this motion, I
                may be barred from presenting additional grounds at a later date.

(ECF No. 7, at 14; ECF No. 25, at 16).

                                                   7
    Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 8 of 27 PageID: 1116



reference to the original . . . and does not incorporate it into the amended petition replaces the

original habeas petition.”).

         Petitioner could have easily restated his direct challenges, or incorporated them by

reference, but did not do so within the Instant Motion. (See ECF No. 25). As a result, the

Government had no cause to respond to such claims.

         Accordingly, such claims are not properly before the Court, and the Court declines to

consider Petitioner’s direct challenges to his sentencing enhancements. 3 See, e.g., Soto v. United

States, No. 04-2108 , 2005 WL 3078177, at *6 (D.N.J. Nov. 16, 2005), aff’d, 313 F. App’x 496

(3d Cir. 2008).

         Turning then to the second type of improper claim, Petitioner attempts to raise several

ineffective assistance of counsel claims for the first time in his reply brief. Such claims include:

(1) that the Government suborned perjury and trial counsel had evidence to refute it; and (2) that

trial counsel should have called, investigated, or impeached, at least nine new witnesses. (ECF

No. 48). In fact, with the exception of Ralph Ramsey, the Instant Motion fails to identify any

witnesses. (ECF No. 25).

         Under our jurisprudence, a party “may not raise new issues and present new factual

materials in a reply brief that it should have raised in its initial brief.” See, e.g., Judge v. United

States, 119 F. Supp. 3d 270, 284 (D.N.J. 2015) (declining to consider ineffective assistance of

counsel claims as to two additional witnesses raised for the first time in a reply brief); see also




3
 As discussed below, the Court alternatively declines to consider these claims because the Third
Circuit has already rejected Petitioner’s challenges to his sentencing enhancements. See United
States v. DeRewal, 10 F.3d 100, 105 (3d Cir. 1993) (finding that petitioners may not utilize §
2255 “to relitigate questions which were raised and considered on direct appeal.”)
                                                    8
    Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 9 of 27 PageID: 1117



McNeil v. Johnson, No. 18-10003, 2019 WL 3805118, at *1 (D.N.J. Aug. 12, 2019); Soto, 2005

WL 3078177, at *6.

         This prohibition applies in habeas matters because “[b]asic fairness requires that an

opposing party have a fair notice of his adversary’s claims, as well as an opportunity to address

those claims.” McNeil, 2019 WL 3805118, at *1 (quoting Judge, 119 F. Supp. 3d at 284). “The

reason for such a rule is clear: it would be fundamentally unfair to the Government to permit

Petitioner to provide the true bases for his claims after the Government has used its only

opportunity to respond by answering [Petitioner’s] barebones motion.” Gilbert v. United States,

No. 14-243, 2016 WL 4087274, at *4 (D.N.J. July 28, 2016). Furthermore, the prohibition is

“especially applicable” in situations where a petitioner “was advised, and certified that he is

aware, that he was required to raise all of his claims in a single habeas” motion. Id.

         With those principles in mind, Petitioner raised his claims regarding the alleged failures

to refute perjury and failures to call, investigate, 4 or impeach, Mr. Knight, Charles Houlihan,

Kenneth Atkins, Naiima Fauntleroy, Mr. Pinket, Mr. Mellinger, Sean McNamee, Michael

Hubbard, and Sean Mack, for the first time in his reply brief. (See ECF No. 48). “Because

Petitioner’s reply is largely made up of arguments and alleged facts which were not” within the

Instant Motion, the Court is “well within the bounds of propriety to refuse to consider the

arguments contained in the reply.” See, e.g., Gilbert, 2016 WL 4087274, at *4.




4
  With the exception of Mr. Atkins, as discussed in greater detail below, the Court would also
deny the witness claims for failure to include sworn statements from these individuals. See, e.g.,
Ali v. Nogan, No. 13-7364, 2016 WL 8678443, at *7 (D.N.J. Apr. 1, 2016) (citing Duncan v.
Morton, 256 F.3d 189, 201–02 (3d Cir. 2001)) (holding that the “failure to include a sworn
statement regarding the nature of this witness’s proposed testimony is fatal” to the showing of a
prima facie case of prejudice under Strickland).

                                                  9
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 10 of 27 PageID: 1118



       The “prohibition against raising new arguments in a reply is not unfair” to Petitioner,

who received an opportunity to amend, and received, on two separate occasions, “a Miller notice

advising him that all claims must be presented in one § 2255 motion.” Sellers v. United States,

No. 14-388, 2017 WL 434209, at *6 (D.N.J. Jan. 31, 2017). Indeed, Petitioner declared, under

penalty of perjury, that he “must include in this motion all the grounds for relief from the

conviction or sentence, . . . [and] state the facts that support each ground” and that he understood

that if he failed to do so, he “may be barred from presenting additional grounds at a later date.”

(ECF No. 25, at 16).

       In light of these facts, the Court declines to address the new claims within Petitioner’s

reply brief. See, e.g., McNeil v. Johnson, No. 18-10003, 2019 WL 1650283, at *12 (D.N.J. Apr.

17, 2019) (citing Judge, 119 F. Supp. 3d at 284); Soto, 2005 WL 3078177, at *6 (finding that the

“Court does not believe it is necessary to expend time and resources on … [positions] that

Petitioner neglected to address in his § 2255 petition.”).

II.    Standby Counsel and Sentencing Related Claims

       Additionally, the Court must address another preliminary matter to properly frame

Petitioner’s ineffective assistance of counsel claims. In his filings, Petitioner seeks to challenge

the actions of his attorneys both at trial and throughout the sentencing process. After trial,

however, Petitioner moved to proceed pro se. Consequently, on December 3, 2014, the Court

held a hearing pursuant to Faretta v. California, 422 U.S. 806 (1975), and appointed John A.

Azzarello, Esq., as standby counsel. (Crim. No. 12-204, ECF No. 147). Petitioner proceeded pro

se from that point thereafter, throughout the entire sentencing process, which concluded on

January 21, 2016.




                                                 10
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 11 of 27 PageID: 1119



        Under our jurisprudence, “a defendant who elects to represent himself cannot thereafter

complain that the quality of his own defense amounted to a denial of ‘effective assistance of

counsel.’” Faretta, 422 U.S. at 834 n.46; Southerland v. Nogan, No. 18-9469, 2019 WL

1379883, at *9 (D.N.J. Mar. 26, 2019). Nor can one claim ineffectiveness of standby counsel,

because there is “no constitutional right to standby counsel.” See United States v. Tilley, 326 F.

App’x 96, 96–97 (3d Cir. 2009); Clifton-Short v. Johnson, No. 17-6193, 2019 WL 4635799, at

*4 n.2 (D.N.J. Sept. 24, 2019).

        At his Faretta hearing, the Court advised Petitioner of the extremely limited role of

standby counsel and that he would be foregoing the ability to later complain that he was denied

effective counsel, that standby counsel was ineffective, or that Petitioner’s counseling of himself

was ineffective. (Crim. No. 12-204, ECF No. 147, at 9, 66). At the conclusion of the hearing, the

Court found that Petitioner knowingly and voluntarily waived his right to counsel.

        Consequently, Petitioner waived “any and all claims of ineffective assistance of counsel”

as to any events after “he chose to proceed pro se.” Southerland, 2019 WL 1379883, at *9 (citing

Faretta, 422 U.S. at 834 n.46). Such events include the entire six-day sentencing hearing.

        Accordingly, to the extent Petitioner claims that Standby Counsel was ineffective at the

sentencing hearing, or that Petitioner was otherwise denied effective counsel at sentencing, the

Court denies those claims.

III.    Ineffective Assistance of Counsel Claims

        Turning then to the merits of the Instant Motion, Petitioner raises four grounds for relief

that overlap at times. The Court will construe the arguments to be that counsel was ineffective

for: (1) failing to order a forensic accounting report prior to trial; (2) failing to properly identify

factual and legal issues; (3) failing to prepare and secure trial evidence; and (4) failing to



                                                   11
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 12 of 27 PageID: 1120



investigate or call various witnesses.

       A petitioner seeking to show that his counsel was constitutionally ineffective must meet a

“highly demanding” standard. Lockhard v. Fretwell, 506 U.S. 364, 378 (1993). To prevail on a

claim of ineffective assistance of counsel, a petitioner must show: 1) his counsel’s performance

fell below an objective standard of reasonable professional assistance; and 2) that counsel’s

deficient performance prejudiced the defense, meaning there is a reasonable probability that, but

for counsel’s unprofessional errors, the outcome would have been different. Strickland v.

Washington, 466 U.S. 668, 687–94 (1984). A judge’s scrutiny of an attorney’s performance is

“highly deferential” and the reviewing court “must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

       A court need not address both components of the ineffective assistance inquiry. Id. at

697. “If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient

prejudice” courts should follow that course. Id.

       A.      Ineffective Assistance of Counsel for Failure to Order a Forensic Accounting

               Report Prior to Trial

       First, Petitioner contends that Trial Counsel was ineffective for failing to order a forensic

accounting report, like the Matheson Report, prior to trial. In Petitioner’s view, the Matheson

Report would have “easily showed that all projects existed, there was no fraudulent activity[,]

and no monies were spent outside of normal business practices.” (ECF No. 25, at 5).

       This Court, however, found the report “wholly unreliable, useless, and . . . [a] pointless

exercise.” (Crim. No. 12-204, ECF No. 211, at 111–16). “What Mr. Matheson did in his report . .

. [was] to take a very, very limited snapshot view of only the government’s charts.” (Id. at 115

(emphasis added))). Mr. Matheson “admitted that he did not read the trial testimony of anybody



                                                   12
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 13 of 27 PageID: 1121



before issuing his report,” including the testimony of Petitioner or the five trial victims he was

asked to consider (Id.).

        Instead, Mr. Matheson composed his report by relying on Petitioner’s representations

“about what individuals were involved in which of the listed real estate projects” and on the “pro

formas budget documents related to the projects, rather than the” actual contracts with the

victims. (Id. at 112).

        Mr. Matheson, “relied on the [Petitioner’s] word that . . . those five victims, namely,

Mellinger, Knight, Fauntleroy, Pinkett, and Villanueva agreed to roll their investments into other

projects,” but only saw one renewed contract that involved Mr. Mellinger. (Id. at 112–13). Once

again, however, the jury necessarily rejected Petitioner’s version of the events, in convicting the

Petitioner. (Id. at 131–32).

        In any event, Mr. Matheson did not read the victims’ trial testimony, and only defined

“‘loss’ for his purposes as money spent not in accordance with the pro formas for the projects.”

(Id. at 113). He did not know whether those five victims, “ever even saw those pro formas.” Id.

        Astoundingly, when asked if it would “make sense for him as an accountant to review

some of the other information from the trial, not just the one day’s worth of charts that the

government presented before coming to any” conclusions, he responded that “he was only asked

by defendant to look at those charts.” (Id. (emphasis added)).

        Ultimately, as the Court found, and the Third Circuit agreed, the report would not have

been admissible at trial because it “utterly failed to render any forensic accounting.” George, 684

F. App’x at 227 (quoting (Crim. No. 12-204, ECF No. 211, at 116)); see also (Crim. No. 12-204,

ECF No. 189 (“The report of Mr. Matheson . . . is certainly not admissible in evidence”)).

        Even if the report were admissible, it “would not have been admissible at trial without



                                                 13
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 14 of 27 PageID: 1122



testimony of an accountant,” and Mr. Matheson would be subject to the same cross-examination

discussed above, which revealed his report to be “wholly unreliable, useless,” and to have

“provided no forensic accounting whatsoever.” (Crim. No. 12-204, ECF No. 211, at 116; ECF

No. 189, at 119). For all of those reasons, Petitioner has failed to demonstrate that Trial Counsel

performed deficiently in refusing to order the Matheson Report prior to trial.

       Similarly, Petitioner fails to meet the prejudice prong of Strickland. At the outset,

Petitioner makes no effort to address the inadmissibility of the Matheson Report. George, 684 F.

App’x at 227. Nor does Petitioner explain how an inadmissible report could have changed “the

result of the proceeding.” Strickland, 466 U.S. at 694.

       Even if the report were admissible, for the reasons discussed above, it would have been

revealed as wholly unreliable, because it took an extremely limited snapshot of the total evidence

and relied on Petitioner’s misrepresentations. (Crim. No. 12-204, ECF No. 211, at 111–16).

       Indeed, as the Third Circuit held, the report “simply restates previously available

information by summarizing George’s (disproven) contentions at trial.” George, 684 F. App’x at

227. The report merely “attempts to sum up . . . what Mr. George would have wanted the jury to

believe from his point of view.” Id. (quoting (Crim. No. 12-204, ECF No. 189, at 122)). “The

report does not prove an absence of victims or fraud, as he claims; rather, it summarizes his

previous contentions to that effect.” Id. (emphasis added).

       Once again, however, the jury rejected Petitioner’s version of the events. As this Court

summarized:

               Even though the defendant said[,] I advised all these individuals that
               the original deal that they took so much painstaking time to decide
               to invest in went south, and I told them what I had done with their
               money, spending it on my personal expenses instead of the deals,
               they agreed to roll their money over into these new deals, which the
               trial victims had no idea about. That was the say-so of the defendant,

                                                14
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 15 of 27 PageID: 1123



                and the jury rejected that.

                That was the total opposite of what the trial victims testified to. They
                said that never happened. There were never any oral modifications
                to their agreements. So indeed, necessarily implicit in the verdict of
                the jury is that the defendant lied on the stand.

(Crim. No. 12-204, ECF No. 211, at 131–32).

        Because the Matheson Report would not have been admissible, does not prove an

absence of victims or fraud, and is based on disproven contentions, Petitioner has not established

prejudice under Strickland. Stated differently, even assuming that Trial Counsel was deficient,

Petitioner fails to establish a reasonable probability that, but for that error, the result of the trial

would have been different.

        Additionally, to the extent Petitioner may be contending that counsel should have ordered

a different forensic report from a different expert, the Court rejects that claim. Petitioner “neither

names the expert that should have been called, nor provides any affidavit” from that unspecified

expert. See, e.g., Santiago v. Superintendent of SCI Huntingdon, No. 15-5868, 2016 WL

7634790, at *8 (E.D. Pa. Oct. 31, 2016). Petitioner cannot meet his burden “based on vague and

conclusory allegations that some unspecified and speculative testimony might have established

his defense.” See Zettlemoyer v. Fulcomer, 923 F.2d 284, 298 (3d Cir. 1991).

        The failure to identify a witness and secure a sworn statement from that witness is “fatal”

to the making of a “prima facie showing of prejudice” under Strickland. See, e.g., Tolentino v.

United States, No. 13-4168, 2014 WL 3844807, at *3 (D.N.J. July 31, 2014) (citing Duncan v.

Morton, 256 F.3d 189, 201–02 (3d Cir. 2001)). Accordingly, for all of those reasons, the Court

will deny Petitioner’s ineffective assistance of counsel claim with regard to the forensic report.




                                                    15
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 16 of 27 PageID: 1124



        B.      Ineffective Assistance of Counsel for Failure to Properly Identify Factual and

                Legal Issues and Failure to Prepare and Secure Trial Evidence

        The Court will address Petitioner’s next two claims as they fail for substantially the same

reasons. Petitioner contends that Trial Counsel was ineffective for failing to properly identify

factual and legal issues and for failing to prepare and secure trial evidence.

        Under our jurisprudence, motions under § 2255 must allege sufficient factual detail to

ground their claims. See, e.g., United States v. Thomas, 221 F.3d 430, 437 (3d Cir. 2000); United

States v. Dawson, 857 F.2d 923, 928 (3d Cir. 1988) (holding that a claim without any elaboration

was insufficient to create a genuine issue for review under § 2255). A movant “cannot meet his

burden to show that counsel made errors so serious that his representation fell below an objective

standard of reasonableness based on vague and conclusory allegations.” Zettlemoyer, 923 F.2d at

298–301. A court may dispose of “vague and conclusory allegations contained in a § 2255

[motion] . . .without further investigation.” Thomas, 221 F.3d at 437 (citation omitted).

        Here, Petitioner vaguely contends that Trial Counsel suffered from a “lack of preparation

of vital evidence and lack of legal issues that remain in dispute,” and “never devised a reasonable

defense strategy to provide adversarial testing of the [Government’s] case.” (ECF No. 25, at 6).

        For example, Petitioner contends that there were “vital business partnership agreements”

and Trial Counsel had omitted “pages of contracts” that “would have easily impeached all Gov’t

witnesses.” (ECF No. 25, at 10 (emphasis added)). Likewise, Petitioner concludes, without any

further elaboration, that there were “17 . . . binders of impeaching and exculpatory evidence” and

“3000 documents . . . left out of trial.” 5 (Id. at 6, 10). Such allegations fail to identify which




5
 Even in his reply, Petitioner continues to present vague generalizations, alleging that Trial
Counsel failed to review “7 boxes” and “6000” documents. (ECF No. 48, at 23, 25).
                                                   16
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 17 of 27 PageID: 1125



documents are at issue, how they impeach anyone, who Petitioner aims to impeach, or how they

otherwise contain exculpatory information.

        Similarly, apart from the Matheson Report and Mr. Ramsey’s release form, Petitioner

argues that Trial Counsel “failed to identify factual and legal issues that would dispute [the

Government’s] partial evidence at trial and at sentencing,” without delineating those issues for

the Government or the Court. (Id. at 6). Rather, Petitioner summarily concludes that Trial

Counsel “did not understand any of the evidence prior to trial” and “never devised a reasonable

defense strategy.” (Id.).

        Ultimately, these vague and conclusory allegations do not give any grounds for believing

that Trial Counsel’s actions were unreasonable or prejudicial to Petitioner’s defense. Since

Petitioner has not stated any facts that support these claims, they cannot survive summary

dismissal.

        Theoretically, the newly raised arguments in Petitioner’s reply could fall under the

ambiguous claims within the Instant Motion. Those claims are so vague, however, that it is more

appropriate to consider the new and specific arguments in his reply, as distinct claims. Once

again, the Court declines to consider the new claims first raised within Petitioner’s reply. See,

e.g., Judge, 119 F. Supp. 3d at 284 (holding that a petitioner “may not raise new issues and

present new factual materials in a reply brief that it should have raised in its initial brief.”).

        It “would be fundamentally unfair to the Government to permit Petitioner to provide the

true bases for his claims after the Government has used its only opportunity to respond by

answering [Petitioner’s] barebones motion.” Gilbert, 2016 WL 4087274, at *4 (citing Judge, 119

F. Supp. 3d at 284).




                                                   17
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 18 of 27 PageID: 1126



                1.      Failure to Investigate a Document as to Ralph Ramsey

        In the Instant Motion, apart from the Matheson Report, the only document that Petitioner

refers to with any specificity, is a release form from Ralph Ramsey. (ECF No. 25, at 9).

According to Petitioner, Trial Counsel failed to properly review and investigate this “release

form ‘signed’ by . . . Ramsey who falsely testified . . . that he never signed this release which

allowed [Petitioner] to release funds to advance a closing which was a legal transaction.” (Id.). In

Petitioner’s view, this failure made “it impossible” to impeach Mr. Ramsey. (Id.).

        By way of background, as part of their investment contract with Petitioner, Mr. Ramsey

and Mr. Taylor invested $50,000 each, and their money was to be held in an escrow account.

(Crim. No. 12-204, ECF No. 62, at 20–23). The funds “would be used to demonstrate to financial

institutions that [Petitioner] had a certain amount of money in an escrow account.” (Id.). Once

Petitioner “obtained financing for the real estate project” at 1945 Glen Oak Drive, in Glenview,

Illinois, the funds in escrow would be returned to Mr. Ramsey and Mr. Taylor, plus 25 percent in

investor fees. (Id.).

         After the time set forth in the contract came to pass, Mr. Ramsey painstakingly

attempted to retrieve his money over the course of several months but was met with endless

excuses. Petitioner also offered to transfer the funds over to a new project, and Mr. Ramsey

rejected that offer. (Id. at 35–36). At some point during that morass, it appears that Petitioner

induced Mr. Ramsey to sign a certain release which gave:

                Permission to release principal funds from the George Group’s
                attorneys escrow account in the amount of $62,500.00 to Ralph
                Ramsey . . . by way or[sic] check or wire.

                Once the funds are sent to Ralph Ramsey, it is understood that Tate
                George & The George Group LLC will have paid you back the
                principal amount of $50,000 and interest of $12,500 satisfying the
                original terms of this transaction.

                                                 18
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 19 of 27 PageID: 1127




(ECF No. 1-1, at 7). Mr. Taylor signed a similar release.

       Petitioner did not, however, wire the money to Mr. Ramsey. Eventually, Petitioner made

a partial payment of $35,000.00 each to Mr. Ramsey and Mr. Taylor, but it was revealed that

those funds came from other victims, rather than the funds which were to be held in escrow.

       Mr. Ramsey and Mr. Taylor’s funds were “received and spent in two months[,] all

$100,000 from Ramsey and Taylor were gone, despite the fact that the contract provided that the

money would be held in escrow.” (Crim. No. 12-204, ECF No. 211, at 44). The funds were used

largely “to support Mr. George and his life-style and his family, as well as over time . . . Ponzi-

style payments.” (Id. at 44–45). Mr. Ramsey and Mr. Taylor “were not the first investors with

Mr. George. He had had sizeable investments prior to [them] . . . and he used the money of the

victims to pay back prior investors.” (Id. at 45).

       With that background in mind, and despite an extensive review of the record and the trial

transcripts, the Court is unable to ascertain the exact location of Mr. Ramsey’s allegedly false

testimony.

       Petitioner failed to include any transcript citation as to when Mr. Ramsey testified that

“he never signed this release.” (ECF No. 25, at 9). In his reply, Petitioner contends that when Mr.

Ramsey and Mr. Taylor were asked “whether or not they signed any releases and they both said

‘No!’” (ECF No. 48, at 5). As to Mr. Taylor, this allegation is demonstrably false. Mr. Taylor

testified that he did sign the release. (Crim. No. 12-204, ECF No. 62, at 105 (“Q. Did you sign

this document? A. I did.”)).

       Petitioner may be referring to his claim that Mr. Ramsey agreed to permit Petitioner to

use the funds for a different project, and that they modified their original agreement. (Crim. No

12- 204, ECF No. 62, at 57–59). Mr. Ramsey rejected those contentions, and judging from the

                                                 19
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 20 of 27 PageID: 1128



verdicts, the jury did so as well. (Id.). In any event, the plain language of the release did not

allow Petitioner to do anything other than wire the money—that was supposed to be in escrow—

back to Mr. Ramsey. (ECF No. 1-1, at 7). Consequently, under the first prong of Strickland,

Petitioner has failed to show that Trial Counsel’s performance was deficient as to Mr. Ramsey’s

release form.

       Alternatively, assuming arguendo, that counsel was somehow deficient as to the release,

Petitioner fails to establish prejudice under Strickland. Even if Trial Counsel should have

emphasized the release or some inconsistency regarding the release, Petitioner did not wire the

money pursuant to that release. (ECF No. 1-1, at 7). Nor did Petitioner hold the funds in escrow

pursuant to the contract with Mr. Ramsey. (Crim. No. 12-204, ECF No. 211, at 44).

       In his reply, Petitioner appears to believe that this release “allowed [Ramsey’s] and

Taylor’s investment to be released to Chudi,” Petitioner’s former business associate, and that “it

was Chudi that stole their money.” (ECF No. 48, at 6). By the terms of the release, however, it

gave “[p]ermission to release principal funds from the . . . escrow account in the amount of

$62,500.00 to Ralph Ramsey . . . by way or[sic] check or wire.” (ECF No. 1-1, at 7 (emphasis

added)).

       Petitioner raised a similar argument at sentencing, and this Court is again “mystified” as

to how Petitioner believes that this release allowed him to “roll” Mr. Ramsey’s “money over into

these new deals, which the trial victims had no idea about,” or allowed Petitioner to transfer the

funds in escrow to any other party. (Crim. No. 12-204, ECF No. 211, at 47, 131).

       At any rate, the jury rejected those contentions. (Crim. No. 12-204, ECF No. 211, at 131–

32) (“That was the total opposite of what the trial victims testified to. They said that never

happened. There were never any oral modifications to their agreements. So indeed, necessarily



                                                  20
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 21 of 27 PageID: 1129



implicit in the verdict of the jury is that the defendant lied on the stand.”).

        As the jury rejected Petitioner’s underlying argument as to the release, and in light of the

overwhelming evidence of Petitioner’s guilt, Petitioner has failed to establish a reasonable

probability that, but for counsel’s error, the result of the trial would have been different.

Accordingly, even if Trial Counsel were deficient in some way regarding Mr. Ramsey’s release,

Petitioner fails to establish prejudice under Strickland, and the Court will deny this claim.

        C.      Failure to Call or Investigate Various Witnesses

        Next, Petitioner’s claim that Trial Counsel failed to call or interview certain unspecified

witnesses, fails because it is vague and conclusory. Once again, motions under § 2255 must

allege sufficient factual detail to ground their claim. See, e.g., Thomas, 221 F.3d at 437; Dawson,

857 F.2d at 928. Petitioner “cannot meet his burden . . . based on vague and conclusory

allegations that some unspecified and speculative testimony might have established his defense.”

Zettlemoyer, 923 F.2d at 298. Rather, Petitioner must set forth facts, and not merely conclusions,

to support his contentions. Id.

        In the Instant Motion, Petitioner vaguely alleges that counsel was ineffective for “lack of

full investigation of defense witnesses and Gov’t witnesses prior to trial.” (ECF No. 25, at 10).

Petitioner appears to be referring to a large number of witnesses, but does not identify any

witnesses, except Mr. Ramsey. As a result, the Instant Motion fails to provide any grounds for

believing that the failure to call or investigate these unspecified witnesses was either

unreasonable or prejudicial to Petitioner’s defense. Accordingly, the Court will summarily

dismiss the claims as to the unspecified witnesses.

        Although not necessary to the Court’s disposition, in his reply, Petitioner specifically

identifies one witness in support of this argument, Charles Houlihan, and alleges that Mr.



                                                  21
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 22 of 27 PageID: 1130



Houlihan had exculpatory information or might otherwise have taken the blame for Petitioner at

trial. (ECF No. 48, at 22). Additionally, Petitioner contends that his civil attorney, Sean Mack,

had a post-trial conversation with Mr. Ramsey, in which Mr. Ramsey stated “I did sign a release

. . . that allowed his and Taylor’s investment to be released to” Mr. Chudi, and that “it was Chudi

that stole their money. . . . If I help George now—does that mean I will go to jail for lying at

George’s trial per the Government’s instructions?” According to Petitioner, Mr. Mack is willing

to testify to this admission.

         Assuming arguendo, that Petitioner had identified Mr. Houlihan, Mr. Mack, and Mr.

Ramsey’s exculpatory admission in the Instant Motion, the Court would deny these claims

because Petitioner “has not sufficiently asserted prejudice.” E.g., Tolentino, 2014 WL 3844807,

at *3.

         The Third Circuit has held that failure “to present any sworn testimony” from a proposed

witness “amount[s] to a failure to establish Strickland prejudice.” See, e.g., Baker v. United

States, No. 14-370, 2019 WL 6888537, at *11 (D.N.J. Dec. 18, 2019) (citing Duncan, 256 F.3d

at 202). Courts in our District “have similarly found that a petitioner needs to provide a sworn

statement of fact from the proposed witness regarding what they would have testified to if a §

2255 petitioner is to establish Strickland prejudice.” Id.; see, e.g., Karamanos v. United States,

No. 04-0171, 2005 WL 2777552, at *4 (D.N.J. Oct. 24, 2005).

         Demonstrating prejudice “requires more than just a ‘conceivable’ likelihood of a different

result.” Grant v. Lockett, 709 F.3d 224, 235 (3d Cir. 2013). Where a petitioner’s claim rests on a

“failure to call a witness, he cannot merely speculate as to how the witness would have testified

at trial.” Gilliard v. Johnson, No. 16-2188, 2019 WL 522069, at *11 (D.N.J. Feb. 11, 2019).

         In this case, Petitioner fails to include any type of sworn statement from Mr. Houlihan,



                                                 22
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 23 of 27 PageID: 1131



Mr. Ramsey, and Mr. Mack, “regarding what [their] testimony would have been at trial had

[they] been properly called.” Baker, 2019 WL 6888537, at *11. In turn, even if Petitioner had

properly raised claims as to these witnesses, his failures to include sworn statements are “fatal to

his making [a] prima facie showing of prejudice” under Strickland. See, e.g., Tolentino, 2014

WL 3844807, at *3 (citing Duncan, 256 F.3d at 201–02).

       Accordingly, the Court would alternatively deny the claims as to Mr. Houlihan, Mr.

Mack, and Mr. Ramsey’s exculpatory admission, for failure to sufficiently assert prejudice. See

e.g., Karamanos, 2005 WL 2777552 *4 (rejecting ineffective assistance of counsel claim without

an evidentiary hearing for failure to provide sworn statements); see also Tolentino, 2014 WL

3844807, at *3 (same).

IV.    Re-litigating Claims Heard on Direct Appeal

       Next, broadly construing the Instant Motion, it appears that Petitioner seeks to pursue

claims 6 that were brought and decided on direct appeal. In particular, Petitioner argues: (1) that

the Court improperly applied two sentencing enhancements; (2) that the Government violated

Brady by providing unreadable disks; and (3) that the Government suborned numerous perjuries.

       A petitioner may not, however, use a § 2255 motion “to relitigate questions which were

raised and considered on direct appeal.” E.g., United States v. DeRewal, 10 F.3d 100, 105 n. 4

(3d Cir. 1993) (internal quotation marks omitted); see also United States v. Travillion, 759 F.3d

281, 288 (3d Cir. 2014) (“issues resolved in a prior direct appeal will not be reviewed again by

way of § 2255 motion”).




6
 Arguably, these claims are also improper as Petitioner raised them for the first time in his reply
brief. Petitioner only named these claims as part of his appellate history within the Instant
Motion and did not elaborate upon them until his reply.


                                                 23
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 24 of 27 PageID: 1132



       With those principles in mind, the Third Circuit explicitly rejected Petitioner’s sentencing

enhancement claims. As to the 2-level enhancement for perjury, the Third Circuit held that the

“enhancement for perjury was proper because [Petitioner] testified falsely at trial.” George, 684

F. App’x at 227. The Third Circuit concluded that Petitioner made material misrepresentations,

“with respect to his authority to use investors’ money,” some of which were “irreconcilably . . .

at odds with what the jury necessarily found in the verdicts.” Id. (quoting (Crim. No. 12-204,

ECF No. 212, at 28–29)) (“Because the District Court was bound to accept the facts necessarily

implicit in the verdict, it properly found that George lied when he testified contrary to those

facts.” (internal quotation marks omitted)).

       Next, the Third Circuit rejected Petitioner’s claim that his 20-level enhancement for

victim hardship and financial loss was unsupported by the evidence. Id. at 228 (“We also

conclude that the enhancement for the financial loss of his victims was appropriate.”). To the

extent Petitioner bases his arguments on the Matheson Report, the Third Circuit held that “his

unreliable sentencing report . . . cannot overcome the District Court’s detailed findings with

respect to the loss and the financial hardship that befell his victims.” Id.

       As to the claim that the Government violated Brady by providing unreadable disks, the

Third Circuit held that “the factual premises of his Brady argument—that the evidence was

unreadable and exculpatory—are also fallacious.” Id. at 226. The Third Circuit found that this

Court properly “rejected the idea that the disks were unreadable.” Id. (“One of George’s former

attorneys had the passwords for his bank records, and the Government ‘never blocked any

evidence [or] failed to live up to its discovery obligations [ ] in a timely manner.’” (citation

omitted)).




                                                  24
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 25 of 27 PageID: 1133



        At any rate, the Third Circuit concluded that “[n]ot only did the information on the disks

consist of George’s own bank accounts (to which he had access), they too were used to prove his

guilt, so they did not constitute Brady material.” Id.

        Finally, Petitioner argued on direct appeal that the Government “introduced false

evidence,” and that it produced “egregious perjury by all government witnesses.” (Pet. App. Br.,

at 4, 10). According to Petitioner, “FBI Agent Bradley testified at sentencing that the

Government did not conduct ‘a formal investigation of any’ of George’s ‘books, records, or bank

accounts,’ which meant that the financial evidence offered against him at trial, including the

charts depicting his bank activity, must have been ‘falsely contrived,’” and were not credible.

George, 684 F. App’x at 226 (quoting Pet. App. Br., at 7).

        Additionally, in Petitioner’s view, certain victims, such as Mr. Mellinger, Mr. Ramsey,

and Mr. Taylor, “testified that they did not sign ‘releases’ for the return of their investments . . .

[but] the government, at sentencing, introduced contradictory evidence that they did sign

‘releases.’” (Pet. App. Br., at 4).

        The Third Circuit held that this Court properly rejected those arguments and that the

decisions to do so were “not clearly erroneous.” George, 684 F. App’x at 226. The Third Circuit

concluded that Petitioner “mischaracterize[d] Agent Bradley’s testimony” and that Petitioner

“erroneously claim[ed] that Bradley ‘admitted on the witness stand that there had been no

governmental investigation of any bank statements pertaining to [the supposed development]

projects at the time of trial.’” Id. (quoting Pet. App. Br., at 7) (second alteration in original). As

to the other alleged perjuries, the Third Circuit found that this “Court did not clearly err when it

found no perjury.” Id. at 227–28 (“We have considered George’s other miscellaneous arguments

and find them to be without merit.”).



                                                  25
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 26 of 27 PageID: 1134



          Because the Third Circuit considered and rejected these arguments on direct appeal,

Petitioner “cannot use [them] now to collaterally attack his conviction.” See, e.g., Langforddavis

v. United States, No. 13-2921, 2016 WL 4544338, at *9 (D.N.J. Aug. 30, 2016). Accordingly,

the Court will not reconsider these claims and will deny habeas relief on these three grounds.

V.        Miscellaneous Motions

          As Petitioner has no remaining claims, the Court will deny as moot his three motions to

expedite. (ECF Nos. 40, 59, 64). The Court will deny Petitioner’s motion for an evidentiary

hearing, (ECF No. 47), for failure to sufficiently allege prejudice under any of his claims. See,

e.g., Karamanos, 2005 WL 2777552 *4 (denying habeas relief without an evidentiary hearing

after petitioner failed to make a prima facie showing of prejudice under Strickland); see also

Tolentino, 2014 WL 3844807, at *3 (same).

          As for Petitioner’s motion to amend, (ECF No. 54), this Court may deny a motion “to

amend where there is undue delay, bad faith, prejudice to the opposing party, or amending the

pleading would be futile.” See, e.g., Stavitski v. Safeguard Properties Mgmt., LLC, No. 17-2033,

2018 WL 501646, at *2 (D.N.J. Jan. 22, 2018) (citing Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir.

2000)).

          In his motion to amend, Petitioner again seeks to directly challenge his 20-level

enhancement for victim hardship and financial loss and his 2-level enhancement for perjury, as

well as the Government’s alleged perjuries. (ECF No. 54, at 4–8). As discussed above, this Court

will deny those claims because the Third Circuit heard and rejected those claims on direct

appeal.

          As a result, Petitioner’s motion to amend is futile because he may not use a § 2255

motion “to relitigate questions which were raised and considered on direct appeal.” E.g.,



                                                  26
Case 3:17-cv-02641-AET Document 66 Filed 05/26/20 Page 27 of 27 PageID: 1135



DeRewal, 10 F.3d at 105 n. 4 (internal quotation marks omitted); see also Travillion, 759 F.3d at

288 (“issues resolved in a prior direct appeal will not be reviewed again by way of § 2255

motion”). Accordingly, the Court will deny Petitioner’s motion to amend as futile.

                             CERTIFICATE OF APPEALABILITY

        A petitioner may not appeal from a final order in a § 2255 proceeding unless a judge

issues a certificate of appealability on the ground that “the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Applying this standard,

the Court finds that a certificate of appealability shall not issue in this case.

                                           CONCLUSION

        For the reasons stated above, the Court will deny Petitioner’s second amended motion to

vacate, correct, or set aside his sentence under § 2255. (ECF No. 25). Additionally, the Court

will deny as moot his three motions to expedite, (ECF Nos. 40, 59, 64), deny his motion for an

evidentiary hearing, (ECF No. 47), and deny as futile his motion to amend (ECF No. 54). No

certificate of appealability shall issue. An appropriate Order follows.



Date: May 26, 2020                                                  /s/ Anne E. Thompson
                                                                    ANNE E. THOMPSON, U.S.D.J.




                                                   27
